Citation Nr: 1701768	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-02 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected chondromalacia patella of the left knee (left knee disability).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 9, 1990 to January 3, 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The July 2010 rating decision increased the disability rating of the service-connected chondromalacia patella of the left knee from noncompensable to 10 percent disabling effective April 21, 2010 and the July 2014 rating decision denied entitlement to a TDIU.

A hearing was held before the Board in July 2016.  A transcript is of record.

The issue of reopening the claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination for the Veteran's left knee was performed in September 2015. At the July 2016 hearing, the Veteran testified that his condition has worsened since the prior examination.  He stated he now has issues with swelling in his left knee and at times, he is unable to bend it.  He also endorsed issues with fatigue, instability and "locking" of the knee.  Walking and standing is also difficult due to his left knee disability.  While flare-ups were addressed at the most recent examination, the Veteran's complaints of swelling, "locking" and incidents falling due to instability were not specifically discussed.

In light of the Veteran's testimony regarding the worsening of his disability on appeal, the Board finds another examination is necessary prior to adjudicating this claim.

This issue of entitlement to a TDIU is inextricably intertwined with the increased rating issues remanded herein.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Furthermore, the Veteran testified that he was presently working less than full time, but with accommodations.  An updated VA 21-8940 form should be provided to the Veteran to assist with adjudication of his claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Provide the Veteran with a VA Form 21-8940 and provide him a reasonable time to submit the form to VA.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the present nature and severity of his left knee disability.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's left knee.

	a.  The examiner should identify the ranges of left knee flexion and extension reported in degrees.  Where applicable, the range of motion studies shall address passive, active, weightbearing, and non-weight bearing ranges of motion.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordinations, flare-ups, and/or pain.  

	b.  The examiner shall also report whether there is subluxation or instability in the left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate or severe).

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If any benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




